UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-1268



LAWRENCE VERLINE WILDER, SR.,

                  Plaintiff - Appellant,

          v.

BRENDA J. DAVIS,

                  Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:97-cv-02509-FNS)


Submitted:     March 12, 2010                 Decided:   March 30, 2010


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lawrence Verline Wilder, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Lawrence      Verline       Wilder,    Sr.,    appeals     the   district

court’s order denying his motion to reconsider the denial of his

request to reopen a civil action that has been closed for ten

years.       We   have   reviewed      the    record     and   find   no    abuse    of

discretion.       See Heyman v. M.L. Mktg. Co., 116 F.3d 91, 94 (4th

Cir. 1997) (providing standard).                Accordingly, we deny Wilder’s

motion for appointment of counsel and affirm.                     We dispense with

oral   argument     because      the    facts    and     legal    contentions       are

adequately    presented     in    the    materials       before    the     court    and

argument would not aid the decisional process.

                                                                            AFFIRMED




       Wilder filed a pro se notice of appeal outside of the
appeal period, and we remanded to the district court to
determine whether Wilder had demonstrated excusable neglect or
good cause warranting an extension of the appeal period.     See
Wilder v. Davis, 298 F. App’x 225 (4th Cir. 2008) (No. 08-1268).
The district court found Wilder demonstrated excusable neglect
and therefore deemed the notice of appeal timely filed.
Accordingly, we review the appeal on the merits.


                                          2